             Case 1:17-vv-00967-UNJ Document 60 Filed 12/30/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-0967V
                                       (not to be published)


    LISA WORKMAN,
                                                             Chief Special Master Corcoran
                          Petitioner,
    v.                                                       Filed: November 19, 2019


    SECRETARY OF HEALTH AND                                  Special Processing Unit                (SPU);
    HUMAN SERVICES,                                          Attorney’s Fees and Costs


                         Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for Respondent.

                        DECISION ON ATTORNEY’S FEES AND COSTS1

       On July 18, 2017, Lisa Workman, (“Petitioner”), filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2
(the “Vaccine Act”). Petitioner alleges that she developed a shoulder injury related to
vaccine administration (“SIRVA”) in her left shoulder as a result of an influenza (“flu”)
vaccine administered to her on September 23, 2016. (Petition at 1). On April 19, 2019,
a decision was issued by then-Chief Special Master Dorsey, awarding compensation to
Petitioner based on the Respondent’s proffer. (ECF No. 47).




1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In
accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I
agree that the identified material fits within this definition, I will redact such material from public access.

2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
          Case 1:17-vv-00967-UNJ Document 60 Filed 12/30/19 Page 2 of 2



        Petitioner has now filed a motion for attorney’s fees and costs, dated October 28,
2019, (ECF No. 54), requesting a total award of $29,062.83 (representing $24,567.90 in
fees and $4,494.93 in costs). In accordance with General Order #9, Petitioner’s counsel
filed a signed statement that Petitioner incurred no out-of-pocket expenses. (Id. at 2).
Respondent reacted to the motion on November 1, 2019 indicating that he is satisfied
that the statutory requirements for an award of attorney’s fees and costs are met in this
case and defers to the Court’s discretion to determine the amount to be awarded. (ECF
No. 55). On November 6, 2019 Petitioner filed a reply requesting that the Court award all
fees and costs requested. (ECF No. 56).

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $29,062.83 (representing $24,567.90 in fees and $4,494.93 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2
